Citation Nr: 9928785	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  93-26 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1988 rating decision by the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico 
Regional Office (RO), which found that the veteran had not 
submitted new and material evidence such as to warrant 
reopening his claim seeking entitlement to service connection 
for a back disorder.  This matter came before the Board 
January 1996 at which time the Board granted the veteran's 
application to reopen a claim of service connection for a 
back disorder, and remanded the issue of service connection 
for this disability to the RO for further development.



REMAND

In the Board's prior remand of January 1996, the RO was 
instructed to specifically request records from the veteran's 
treating physician, Dr. Ramos-Ferreri, who reported having 
treated the veteran for a back disorder on July 22, 1969.  

Pursuant to the Board's request, in October 1996, the RO sent 
Dr. Ramos-Ferreri a development letter requesting additional 
evidence.  However, instead of requesting the specific 
treatment records as the Board directed, the RO requested 
that Dr. Ramos-Ferreri provide a "summary of the veteran's 
hospitalization".  Dr. Ramos-Ferreri responded to this 
request by stating that the veteran had not been hospitalized 
by him.  He also enclosed a duplicate certification letter 
stating that he had treated the veteran for his back problems 
on July 22, 1969, January 29, 1970 and September 9, 1996.  
The physician was specific as to the dates of treatment and 
the veteran's complaints.  The actual treatment records upon 
which his statement was made are needed for a proper 
evaluation of the veteran's claim for service connection.

In view of the absence of the actual treatment records from 
July 22, 1969, January 29, 1970 and September 9, 1996, this 
case must be remanded to the RO so that an attempt can be 
made to obtain them.  This is to ensure that the record is 
fully supplemented to the extent possible, and to comply with 
the Board's 1996 remand.  See Stegall v. West, 11 Vet. App. 
268 (1998). 

Also in the January 1996 remand, the Board requested that the 
veteran be afforded a VA orthopedic examination in order to 
ascertain the nature and extent of any back disorder that may 
be present.  At the time of the prior remand, the Board noted 
that the service medical records were negative for treatment 
of a back disorder.  On his report of history at his 
separation examination in July 1969, the veteran reported 
"no" to whether he had back trouble.  However, on clinical 
evaluation the examiner noted a complaint of low back pain of 
two weeks and no history of strain.  The veteran has also 
submitted a statement reporting that he hurt his back during 
combat.  As the veteran served in combat his assertion of 
hurting his back is accepted, the question for which the 
claim is remanded is whether he has a current back disability 
as the result of service.  The RO scheduled the veteran for a 
VA orthopedic examination in October 1997 which the veteran 
attended.  The examiner at that time diagnosed the veteran as 
having lumbar paravertebral myositis and L3-L4, L4-L5, L5-S1 
bulging disc with mild degenerative joint disease by magnetic 
resonance imaging (MRI) in October 1997.  In addressing the 
question as to the nature and etiology of any back disorder, 
the examiner opined that "the [veteran's] present back 
disorder... [was] not etiologically related to S/C lumbar 
myositis."  This opinion is somewhat ambiguous since the 
veteran does not currently have a service-connected back 
disorder.  Due to the ambiguous nature of this report and 
because VA is not free to exercise its own medical judgment 
in this matter, the examination report must be considered 
inadequate for rating purposes.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

Consequently, the veteran's claims file with a copy of this 
remand, must be forwarded to the examiner who performed the 
October 1997 VA examination in order to obtain a clear 
opinion as to the etiology of the veteran's back disorder(s).  
The examiner should be informed that the veteran does not 
currently have a service-connected back disorder.  In the 
event that this requested development cannot be accomplished, 
or another examination is considered necessary, then the 
veteran should be afforded a new examination with the 
examiner reviewing the veteran's records prior to the 
examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Lastly, in September 1999, the veteran submitted a letter 
with two attachments to the RO addressing his service 
connection claim for a back disorder.  Pursuant to 38 C.F.R. 
§ 20.1304(a) (1998), an appellant will be granted a period of 
90 days following the mailing of notice to him that his 
appeal has been certified to the Board for appellate review 
in which to submit additional evidence, request a change in 
representation, or to request a personal hearing.  As the 
above-noted evidence from the veteran was received by the 
Board within 90 days of the RO's July 1999 notice to him that 
his appeal was being certified to the Board, such evidence 
must be considered in conjunction with his claim.  Id.  

Legal authority provides that unless there is proper waiver 
of the RO's review of this additional evidence, it must first 
be considered by the RO.  See 38 C.F.R. § 20.1304 (c).  Since 
a proper waiver of the above-noted evidence was not made by 
either the veteran or his representative in this case, the 
veteran still has a right to the RO's review of the evidence.  

Based on the foregoing, this matter is REMANDED to the RO for 
the following action:

1.  The RO should specifically request 
the actual treatment records from Dr. 
Ramos-Ferreri for treatment of the 
veteran's back, including treatment on 
July 22, 1969, January 29, 1970 and 
September 9, 1996.  

2.  The RO should then provide the 
veteran's claims file and a copy of this 
remand to the examiner who conducted the 
October 1997 examination, if that 
examiner is not available or another 
examination is necessary, then it should 
be scheduled.  All indicated tests and 
studies, including X-rays, should be 
performed and all clinical findings 
should be set forth in detail.  The 
examiner should be informed that the 
veteran does not currently have a 
service-connected back disorder, and 
again be asked to express an opinion, if 
possible, regarding the etiology of any 
current back disorder(s) and whether it 
is as likely as not related to the 
veteran's service or service connected 
knee disability.  The examiner's 
attention is called to the veteran's 
assertions of hurting his back during 
combat.  The claims file must be provided 
to the examiner prior to the examination.  
A notation to the effect that veteran's 
medical records were reviewed should be 
included in the examination report as 
well as identifying the evidence relied 
upon in providing the requested opinion.

3.  Upon receiving the examiner's report, 
the RO should review the entire evidence 
of record (including the veteran's 
September 1999 letter and attachments), 
and readjudicate the issue of service 
connection for a back disorder.  The RO 
should provide an adequate discussion of 
the reason and bases for its decision, 
whether favorable or unfavorable, and 
should provide proper notice to the 
veteran of its decision, including 
issuing him and his representative a 
supplemental statement of the case 
containing a list and discussion of all 
applicable laws, regulations, and legal 
precedent.

The case should then be returned to the Board for further 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












